DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/12/2021 are acknowledged. The current Office Action will replace the non-final mailed 10/5/2020/

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

PRIORITY 
3.	Acknowledgment is made of Applicants' claim for foreign priority based on an application ITFI2014A000239 filed 10/9/2014. It is noted, however, that Applicants have not filed a certified copy of the ITFI2014A000239 application as required by 37 CFR 1.55.


WITHDRAWN REJECTIONS
4.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



NEW REJECTIONS
Claim Rejections- 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and  24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein said nanostructured system” and claim 17 no longer recites a nanostructured system and thus the claim lacks antecedent basis. Furthermore, it is not clear if this claim is meant to recite that the diameter of the compound of formula A or I has diameter and polydispersity index as recited.
Claim 24 recites “wherein said system” however “system” is not defined in claim 17 and thus the claim lacks antecedent basis. 

Claim Rejections- 35 USC § 103
6.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 20050084535), Ukhatskaya et al. “Encapsulation of Drug Molecules into Calix[n]arene Nanobaskets Role of Aminocalix[n]arenes in Biopharmaceutical β-cyclodextrin)/Curcumin Self-Assembly: A Novel Approach to Improve Curcumin Delivery and its Therapeutic Efficacy in Prostate Cancer Cells”. 
Coleman et al. (US 20050084535) (hereinafter Coleman et al.) disclose nanoparticles comprised of at least one amphiphilically modified calixarene (Abstract). There is at least one active component, pharmaceutical compound, or other biologically active substances that can be enclosed within the nanoparticles (Abstract, claims 1-4, and 8). The size of the nanoparticles are form 50 to 500 nm (Abstract and claim 1).  The active ingredient may be pharmaceuticals, medicines, medications, imaging agents, dyes, vitamins, amino acids, peptides, proteins, salts, nucleic acids and DNA, carbohydrates, lipids, phospholipids, etc. (para 0021). The active molecules are encapsulated (paras 0042 and 0050). Coleman et al. discloses average size of the nanospheres formed may be 145 nm with a high polydispesity index of 0.21 (para 0082 and Example 10, Table 1 polydispersity index all below 0.5). Examples 1 and 19 disclose nanoparticles in the presence of the pharmaceutical (i.e., amino acid). Coleman et al. discloses that the active ingredient is not limited and may include pharmaceuticals and medicines/medications and thus one of ordinary skill in the art would select the desired pharmaceutical for the desired treatment. Furthermore, as disclosed in the abstract of Coleman, these nanoparticles have shown long-life stability.
Although the limitation of being “useful for treating an eye disorder” is not disclosed by Coleman, it is noted that this limitation is broadly and reasonably considered as being directed to a recitation of intended use of the composition, notably structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use dose not impart a structural difference.
Coleman does not disclose the structure of the amphiphilic calixarene as recited in claim 17. 
Ukhatskaya et al. “Encapsulation of Drug Molecules into Calix[n]arene Nanobaskets Role of Aminocalix[n]arenes in Biopharmaceutical Field” (hereinafter Ukhatskaya et al.) disclose water soluble calixarenes represent a good alternative to cyclodextrins and brown ethers as potential drug carriers with excellent solubilizing activity (bottom right of page 3485 to top left of page 3486). AminoCAs (i.e., amino calixarenes) are attractive drug solubilizes able to enhance pharmaceutical utility (last paragraph of page 3486). 
Lee et al. “Stimuli-Responsive Supramolecular Nanocapsules from Amphiphilic Calixarene Assembly”  (hereinafter Lee et al.) disclose that amphiphilic calixarene molecules with a small hydrophilic part assemble into well-defined and tunable vesicles that decrease significantly in dimeter with increasing chain length (last paragraph of page 12725). The structure in Lee (Fig 1) meets the structure of claim 17. While 12 carbon atom chain length is not explicitly stated, Lee recognizes the chain length as a result effective variable where increase chain length decrease in diameter. Lee recognizes that amphiphilic molecules are promising scaffolds for nanometer sized st paragraph-the intro on page 12724).
Coleman et al, Ukhatskaya et al. and Lee et al. do not specifically disclose the drugs silibinin, sorafenib or curcumin incorporated.
Yallapu et al. “Poly(β-cyclodextrin)/Curcumin Self-Assembly: A Novel Approach to Improve Curcumin Delivery and its Therapeutic Efficacy in Prostate Cancer Cells” (hereinafter Yallapu et al)  disclose that curcumin is a chemotherapeutic agent that suffers from low solubility and curcumin poly(B-cyclodextrin) self-assembly improves curcumins water solubility. Calixarene is not disclosed however, aminocalixarenes have been taught as suitable alternatives to cyclodextrin (see Ukhatskaya et al.). 
It would have been  prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the amphiphilic calixarene structures of Lee as the amphiphilic calixarene structures of Coleman in order to incorporate hydrophobic drugs such as curcumin given that water solubility of poorly water soluble drugs (hydrophobic) has been shown to be increased with amphiphilic molecules (Lee) and that amphiphilic aminocalixarenes have excellent solubilizing capabilities which are good alternatives to cyclodextrin where cyclodextrin has been taught in the art to improve the water solubility of drugs such as curcumin. One skilled in the art would have been motivated to use the amphiphilic calixarene of Lee to incorporate poorly water soluble drugs such as curcumin in order to increase the water solubility of the drug (curcumin). 

7.	Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 20050084535), Ukhatskaya et al. “Encapsulation of Drug Molecules β-cyclodextrin)/Curcumin Self-Assembly: A Novel Approach to Improve Curcumin Delivery and its Therapeutic Efficacy in Prostate Cancer Cells” as applied to claims 17 and 21  above, and further in view of Boddupalli et al. “Mucoadhesive drug delivery system: An overview”.
The modified Coleman et al. has been disused supra. Coleman et al. does not disclose a mucoadhesive. Boddupalli et al. “Mucoadhesive drug delivery system: An overview” (hereinafter Boddupalli et al.) disclose mucoadhesive drug delivery systems interact with the mucus layer covering mucosal epithelial surface and mucin molecules and increase the residence time of the dosage from at the site of adsorption. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include a mucoadhesive for the purpose of delivery to the mucosal tissue. One would have been motivated to do so in order to increase the residence time of the dosage form at the side of adsorption.

8. 	Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 20050084535), Ukhatskaya et al. “Encapsulation of Drug Molecules into Calix[n]arene Nanobaskets Role of Aminocalix[n]arenes in Biopharmaceutical Field”, Lee et al. “Stimuli-Responsive Supramolecular Nanocapsules from Amphiphilic Calixarene Assembly”, and Yallapu et al. Poly(β-cyclodextrin)/Curcumin Self-Assembly: A Novel Approach to Improve Curcumin Delivery and its Therapeutic Efficacy in  as applied to claims 17 and 21  above, and further in view of Bucay-Couto et al. (US 2007/0298069).
Coleman et al. has been disused supra and does not specifically disclose the amount of drug is within the range between 1 and 15 w/w %. 
Bucay-Couto et al. (US 2007/0298069) (hereinafter Bucay-Couto et al.) disclose that therapeutically effective amount is readily determined by one of ordinary skill in the art and that typical loading ranges are from 1 wt %  or less, to 2 wt %, 5 wt % to 10 wt % to 25 wt % or more of the polymeric carrier region (para 0020). Thus, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of therapeutic agent included in the composition as the desired drug loading is within one of ordinary skill in the art.

RESPONSE TO ARGUMENTS
9.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CORRESPONDENCE
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615